Exhibit 10.2

 

Execution Version

 

INTREPID POTASH, INC.

 

WAIVER TO

 

NOTE PURCHASE AGREEMENT

 

$60,000,000 3.23% Senior Notes, Series A, due April 16, 2020

$45,000,000 4.13% Senior Notes, Series B, due April 14, 2023

$45,000,000 4.28% Senior Notes, Series C, due April 16, 2025

 

Dated as of March 23, 2016

 

To the Holders of the Senior Notes

of Intrepid Potash, Inc.

Named in the Attached Schedule I

 

Ladies and Gentlemen:

 

Reference is made to the Note Purchase Agreement dated as of August 28, 2012
among Intrepid Potash, Inc. (the “Company”) and the Purchasers listed in
Schedule A attached thereto, as amended by that certain First Amendment to Note
Purchase Agreement dated as of January 15, 2016 (as so amended, the “Existing
Note Purchase Agreement”), pursuant to which the Company issued (i) $60,000,000
aggregate principal amount of its 3.23% Senior Notes, Series A, due April 16,
2020; (ii) $45,000,000 aggregate principal amount of its 4.13% Senior Notes,
Series B, due April 14, 2023; and (iii) $45,000,000 aggregate principal amount
of its 4.28% Senior Notes, Series C, due April 16, 2025 (collectively, the
“Notes”).  You are referred to herein individually as a “Holder” and
collectively as the “Holders.”  The Existing Note Purchase Agreement, as
modified by this Waiver to Note Purchase Agreement (this “Waiver Agreement”) and
as may be further amended, restated, supplemented or otherwise modified from
time to time, is referred to herein as the “Note Purchase Agreement”. 
Capitalized terms used and not otherwise defined herein have the meanings
ascribed to them in the Note Purchase Agreement.

 

The Company has requested a waiver of compliance by the Company with Sections
10.1 and 10.2 of the Note Purchase Agreement for the fiscal quarter ending
March 31, 2016 until May 13, 2016.  The undersigned Holders have agreed to such
waiver on the terms and conditions set forth herein.

 

In consideration of the premises and for good and valuable consideration, the
receipt and sufficiency of which are acknowledged, the Company and the
undersigned Holders agree as follows:

 

1

--------------------------------------------------------------------------------


 

1.             WAIVER

 

Effective as of the Effective Date, the undersigned Holders agree to waive,
until May 13, 2016, the requirement that the Company comply with Sections 10.1
and 10.2 of the Note Purchase Agreement for the fiscal quarter ending March 31,
2016 (the “Waiver”), and agree that any failure by the Company to comply with
such Sections 10.1 and/or 10.2 for the fiscal quarter ending March 31, 2016
shall not constitute a Default or an Event of Default until May 13, 2016.  An
immediate Event of Default shall occur under Section 11(c) of the Note Purchase
Agreement if the Company is not in compliance with Sections 10.1 and 10.2 of the
Note Purchase Agreement for the fiscal quarter ending March 31, 2016 on May 13,
2016.

 

The Waiver is limited to its terms and does not constitute a waiver of any other
term, condition, representation, covenant or undertaking under the Note Purchase
Agreement or any of the other agreements, documents, or instruments executed and
delivered in connection therewith.  Without limiting the foregoing, the Waiver
does not and shall not apply to any other Default or Event of Default that may
currently be outstanding, and shall not apply to any future Default or Event of
Default (other than a Default or Event of Default under Section 11(c) of the
Note Purchase Agreement occurring during the period from the Effective Date
until May 13, 2016 and arising solely from the Company’s failure to comply with
Sections 10.1 and/or 10.2 of the Note Purchase Agreement for the fiscal quarter
ending March 31, 2016).  The Company, on its behalf and on behalf of its
Subsidiaries and Affiliates, agrees that the Waiver does not constitute or
represent any agreement or commitment by any Holder to provide any other
modifications to the Note Purchase Agreement or any of the other agreements,
documents, or instruments executed and delivered in connection therewith, or
establish any course of dealing by any Holder.  Except as expressly provided in
the Waiver, (a) the Waiver does not and shall not constitute a waiver, release
or limitation upon the exercise by any Holder of any of its rights, legal or
equitable, hereunder or under the Note Purchase Agreement or any of the other
agreements, documents, or instruments executed and delivered in connection
therewith and (b) each Holder reserves any and all rights and remedies which it
has had, has or may have under the Note Purchase Agreement and the other
agreements, documents, or instruments executed and delivered in connection
therewith.

 

2.             REPRESENTATIONS AND WARRANTIES

 

2.1          No Default or Event of Default.  No event has occurred and no
condition exists that, as of the date hereof or as of the Effective Date (after
giving effect to the Waiver), would constitute a Default or Event of Default.

 

2.2          Authorization, etc.  The execution, delivery and performance by the
Company of this Waiver Agreement has been duly authorized by all necessary
corporate action and does not require any registration with, consent or approval
of, notice to or action by, any Person (including any Governmental Authority) in
order to be effective and enforceable.  The Note Purchase Agreement, this Waiver
Agreement and the Notes each constitute the legal, valid, and binding
obligations of the Company, enforceable in accordance with their respective
terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other similar laws affecting the enforcement of

 

2

--------------------------------------------------------------------------------


 

creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 

2.3          Compliance with Laws, Other Instruments, etc.  The execution,
delivery and performance by the Company of this Waiver Agreement will not
(a) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of the Company or
any Subsidiary under, any indenture, mortgage, deed of trust, loan, purchase or
credit agreement, corporate charter or by-laws, or any other Material agreement,
lease, or instrument to which the Company or any Subsidiary is bound or by which
the Company or any Subsidiary or any of their respective properties may be bound
or affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to the Company or any Subsidiary
or (c) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Company or any Subsidiary.

 

2.4          Disclosure.  This Waiver Agreement and the documents, certificates
or other writings delivered to the Holders by or on behalf of the Company in
connection herewith, taken as a whole, do not contain any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein not misleading in light of the circumstances under which they
were made.  There is no fact known to the Company that would reasonably be
expected to have a Material Adverse Effect that has not been set forth herein or
in the other documents, certificates and other writings delivered to the Holders
by or on behalf of the Company.

 

2.5          Indebtedness Under Credit Agreement.  As of the date of this Waiver
Agreement, (a) no principal or interest is outstanding in respect of Loans (as
defined in the Credit Agreement) under the Credit Agreement and (b) the
aggregate amount of all LC Obligations (as defined in the Credit Agreement) is
$500,000.

 

2.6          Credit Agreement Waiver.  No consideration or remuneration has been
paid or will be paid to any agent or any lender under the Credit Agreement as an
inducement to enter into the Credit Agreement Waiver other than the work fee
described in the Credit Agreement Waiver.

 

3.             EFFECTIVE DATE

 

The Waiver shall become effective as of the date on which each of the following
conditions precedent has been satisfied in full (the “Effective Date”):

 

3.1          Execution and Delivery of Waiver Agreement.  The Required Holders
shall have executed and delivered this Waiver Agreement and the Holders shall
have received a counterpart of this Waiver Agreement duly executed and delivered
by the Company.

 

3.2          Credit Agreement Waiver.  The Holders shall have received a fully
executed copy of a Waiver and Amendment No. 5 to Credit Agreement containing a
waiver, until May 13, 2016 or later, of the requirement that the Company comply
with Sections 6.21(a) and (b) of the Credit Agreement for the fiscal quarter
ending March 31, 2016, and otherwise in form and substance satisfactory to the
Required Holders party hereto (the “Credit Agreement

 

3

--------------------------------------------------------------------------------


 

Waiver”), and the Credit Agreement Waiver shall have been duly executed and
delivered by the Company, U.S. Bank National Association, as administrative
agent, and the Required Lenders (as defined in the Credit Agreement).

 

3.3          Confirmation of Subsidiary Guaranties.  The Holders shall have
received a counterpart of the Consent and Reaffirmation attached hereto as Annex
A duly executed and delivered by each Subsidiary Guarantor.

 

3.4          Representations and Warranties True.  The representations and
warranties set forth in Section 2 hereof shall be true and correct on such date
in all respects.

 

3.5          Work Fee.  Each Holder shall have received from the Company a work
fee of $5,000; such fee shall be deemed earned when paid and shall be
nonrefundable.

 

3.6          Fees and Expenses.  The Company shall have paid all reasonable
fees, expenses and costs of (a) the Holders’ special counsel, Morgan, Lewis &
Bockius LLP, incurred in connection with the preparation, negotiation, execution
and delivery of this Waiver Agreement and any other documents related hereto
(including, without limitation, the fees and expenses of a financial advisor to
the Holders) and (b) the Holders’ prior special counsel, Foley & Lardner LLP, in
each case to the extent invoiced.

 

4.             MISCELLANEOUS

 

4.1          Financial Advisor.  The Company hereby agrees, on behalf of itself
and its Subsidiaries, that, notwithstanding Section 7.4(a) of the Note Purchase
Agreement, any financial advisor engaged by or on behalf of the Holders may,
from and after the Effective Date until May 13, 2016, upon reasonable prior
notice to the Company, visit the offices and properties of the Company and its
Subsidiaries and discuss the affairs, finances and accounts of the Company and
its Subsidiaries with the Company’s and its Subsidiaries’ officers and the
independent public accountants of the Company and its Subsidiaries, all at such
reasonable times and as often as may be reasonably requested in writing.

 

4.2          Ratification.  Subject to the Waiver, the Note Purchase Agreement,
the Notes and each of the other agreements, documents, and instruments executed
and/or delivered in connection therewith shall remain in full force and effect
and are hereby ratified, approved and confirmed in all respects as of the date
hereof.

 

4.3          Reference to and Effect on the Note Purchase Agreement.  On and
after the Effective Date, each reference in the Note Purchase Agreement and in
other documents describing or referencing the Note Purchase Agreement to the
“Agreement,” “Note Purchase Agreement,” “hereunder,” “hereof,” “herein,” or
words of like import referring to the Note Purchase Agreement shall mean and be
a reference to the Note Purchase Agreement as modified hereby.

 

4.4          Binding Effect.  This Waiver Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

4

--------------------------------------------------------------------------------


 

4.5          Governing Law.  This Waiver Agreement shall be construed and
enforced in accordance with, and the rights of the parties hereto shall be
governed by, the law of the State of New York excluding choice-of-law principles
of the law of such state that would permit the application of the laws of a
jurisdiction other than such state.

 

4.6          Counterparts.  This Waiver Agreement may be executed in any number
of counterparts, each executed counterpart constituting an original, but
altogether only one instrument.  Delivery of an executed signature page by
facsimile or e-mail transmission shall be effective as delivery of a manually
signed counterpart of this Waiver Agreement.

 

4.7          Release.  In further consideration of the execution by the Holders
of this Waiver Agreement, the Company, on behalf of itself and each of its
Subsidiaries and Affiliates, and all of the successors and assigns of each of
the foregoing (collectively, the “Releasors”), hereby completely, voluntarily,
knowingly, and unconditionally releases and forever discharges each of the
Holders and each of their respective advisors, professionals and employees, each
affiliate of the foregoing and all of their respective successors and assigns
(collectively, the “Releasees”), from any and all claims, actions, suits, and
other liabilities, including, without limitation, any so-called “lender
liability” claims or defenses (collectively, “Claims”), whether arising at law
or in equity, which any of the Releasors ever had, now has or hereinafter can,
shall or may have against any of the Releasees for, upon or by reason of any
matter, cause or thing whatsoever from time to time occurring on or prior to the
date hereof, in any way concerning, relating to, or arising from (a) any of the
Releasors, (b) the Note Purchase Agreement, the Notes, the Subsidiary Guaranties
or any of the other agreements, documents, or instruments executed and delivered
in connection therewith, or any of the obligations thereunder, (c) the financial
condition, business operations, business plans, prospects or creditworthiness of
the Company, and/or (d) the negotiation, documentation and execution of this
Waiver Agreement and any documents relating hereto.  The Company, on behalf of
itself and the other Releasors, hereby acknowledges that they collectively have
been advised by legal counsel of the meaning and consequences of this release.

 

[Signature Pages Follow]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Holders have caused this Waiver
Agreement to be executed and delivered by their respective officer or officers
thereunto duly authorized.

 

 

 

INTREPID POTASH, INC.

 

 

 

 

 

By:

/s/ Brian D. Frantz

 

Name:

Brian D. Frantz

 

Title:

Senior Vice President and Chief Accounting Officer

 

[Signature Page to Waiver to Note Purchase Agreement]

 

--------------------------------------------------------------------------------


 

TEACHERS INSURANCE AND ANNUITY ASSOCIATION

 

OF AMERICA

 

 

 

By:

/s/ Roi G. Chandy

 

Name:

Roi G. Chandy

 

Title:

Managing Director

 

 

[Signature Page to Waiver to Note Purchase Agreement]

 

--------------------------------------------------------------------------------


 

THE GUARDIAN LIFE INSURANCE COMPANY OF

 

AMERICA

 

 

 

By:

/s/ Brian Keating

 

Name:

Brian Keating

 

Title:

Managing Director

 

 

[Signature Page to Waiver to Note Purchase Agreement]

 

--------------------------------------------------------------------------------


 

COBANK, ACB

 

 

 

 

 

By:

/s/ Kristina Jensen

 

Name:

Kristina Jensen

 

Title:

Vice President

 

 

[Signature Page to Waiver to Note Purchase Agreement]

 

--------------------------------------------------------------------------------


 

AGFIRST FARM CREDIT BANK

 

 

 

By:

/s/ Christopher Reynolds

 

Name:

Christopher Reynolds

 

Title:

Assistant Vice President

 

 

[Signature Page to Waiver to Note Purchase Agreement]

 

--------------------------------------------------------------------------------


 

FARM CREDIT BANK OF TEXAS

 

 

 

 

 

 

 

By:

/s/ Luis M. H. Requejo

 

Name:

Luis M. H. Requejo

 

Title:

Director Capital Markets

 

 

[Signature Page to Waiver to Note Purchase Agreement]

 

--------------------------------------------------------------------------------


 

GREENSTONE FARM CREDIT SERVICES, ACA/FLCA

 

 

 

 

 

 

 

By:

/s/ Jeff Pavlik

 

Name:

Jeff Pavlik

 

Title:

Sr.Vice President

 

 

[Signature Page to Waiver to Note Purchase Agreement]

 

--------------------------------------------------------------------------------


 

1ST FARM CREDIT SERVICES, PCA

 

 

 

 

 

By:

/s/ Corey J. Waldinger

 

Name:

Corey J. Waldinger

 

Title:

Vice President, Capital Markets Group

 

 

[Signature Page to Waiver to Note Purchase Agreement]

 

--------------------------------------------------------------------------------


 

FARM CREDIT SERVICES OF AMERICA, PCA

 

 

 

 

 

 

 

By:

/s/ Mary Anne Mullen

 

Name:

Mary Anne Mullen

 

Title:

Vice President

 

 

[Signature Page to Waiver to Note Purchase Agreement]

 

--------------------------------------------------------------------------------


 

ANNEX A

 

CONSENT AND REAFFIRMATION

 

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Waiver to Note Purchase Agreement (the “Waiver Agreement”) dated as of March 23,
2016, among Intrepid Potash, Inc. (the “Company”) and certain of the Holders
party to the Note Purchase Agreement, dated as of August 28, 2012, as amended by
that certain First Amendment to Note Purchase Agreement dated as of January 15,
2016 (as modified by the Waiver Agreement and as further amended, supplemented
or otherwise modified from time to time, the “Note Purchase Agreement”). 
Capitalized terms used in this Consent and Reaffirmation and not defined herein
shall have the meanings given to them in the Note Purchase Agreement.  Without
in any way establishing a course of dealing by the Holders, each of the
undersigned consents to the Waiver Agreement and reaffirms the terms and
conditions of the Subsidiary Guaranty executed by it and acknowledges and agrees
that such Subsidiary Guaranty executed by the undersigned in connection with the
Note Purchase Agreement remains and shall remain in full force and effect and
hereby reaffirms, ratifies and confirms (a) in all respects each and every
obligation and covenant made by it in its respective Subsidiary Guaranty and
(b) that its respective Subsidiary Guaranty remains the legal, valid and binding
obligation of such Subsidiary Guarantor enforceable against such Subsidiary
Guarantor in accordance with its terms.  All references to the Note Purchase
Agreement contained in each such Subsidiary Guaranty shall be a reference to the
Note Purchase Agreement as modified by the Waiver Agreement and as the same may
from time to time hereafter be amended, restated, supplemented or otherwise
modified.

 

Dated: March 23, 2016

 

[Signature Page Follows]

 

[Signature Page to Consent and Reaffirmation (Note Purchase Agreement)]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Consent and
Reaffirmation to be executed by its officers thereunto duly authorized, as of
the date written immediately above.

 

 

INTREPID POTASH — MOAB, LLC

 

 

 

By:

Intrepid Potash, Inc., its Manager

 

 

 

 

 

 

 

By:

/s/ Brian D. Frantz

 

Name:

Brian D. Frantz

 

Title:

Senior Vice President and Chief Accounting Officer

 

 

 

 

 

 

INTREPID POTASH — WENDOVER, LLC

 

 

 

By:

Intrepid Potash, Inc., its Manager

 

 

 

 

 

 

 

By:

/s/ Brian D. Frantz

 

Name:

Brian D. Frantz

 

Title:

Senior Vice President and Chief Accounting Officer

 

 

 

 

 

 

 

INTREPID POTASH — NEW MEXICO, LLC

 

 

 

By:

Intrepid Potash, Inc., its Manager

 

 

 

 

 

 

 

By:

/s/ Brian D. Frantz

 

Name:

Brian D. Frantz

 

Title:

Senior Vice President and Chief Accounting Officer

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Holder

 

Aggregate
Principal
Amount of
Series A Notes
Outstanding

 

Aggregate
Principal
Amount of
Series B Notes
Outstanding

 

Aggregate
Principal
Amount of
Series C Notes
Outstanding

 

Teachers Insurance and Annuity Association of America

 

$

0

 

$

0

 

$

37,500,000

 

The Guardian Life Insurance Company of America

 

$

0

 

$

23,500,000

 

$

7,500,000

 

CoBank, ACB

 

$

25,000,000

 

$

0

 

$

0

 

AgFirst Farm Credit Bank

 

$

15,000,000

 

$

0

 

$

0

 

Farm Credit Bank of Texas

 

$

10,000,000

 

$

0

 

$

0

 

GreenStone Farm Credit Services, ACA/FLCA

 

$

10,000,000

 

$

7,000,000

 

$

0

 

1st Farm Credit Services, PCA

 

$

0

 

$

7,500,000

 

$

0

 

Farm Credit Services of America, PCA

 

$

0

 

$

7,000,000

 

$

0

 

Totals

 

$

60,000,000

 

$

45,000,000

 

$

45,000,000

 

 

--------------------------------------------------------------------------------